Citation Nr: 9910693	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  94-41 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.

2.  Entitlement to service connection for left ankle 
disorder.

3.  Entitlement to service connection for left knee 
disability.

4.  Entitlement to service connection for low back 
disability.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for deviated nasal 
septum.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from November 1949 to April 
1952.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Medical & Regional Office Center 
(M&ROC) in Cheyenne, Wyoming, and of the Regional Office (RO) 
in Lincoln, Nebraska.  In a December 1998 rating action, the 
RO reviewed the claim for an increased rating for residuals 
of frozen feet.  Thereafter, the veteran was granted a 30 
percent disability rating for a right frozen foot and 30 
percent for a left frozen foot.  A 30 percent rating is the 
maximum schedular rating available for this disorder.  
Therefore, that issue will not be addressed in this decision.


REMAND

A review of the veteran's substantive appeal revealed that 
the veteran was unclear stating his intention regarding a 
Travel Board hearing.  A letter was sent to the veteran in 
March 1998 requesting clarification requesting in this 
matter.   In correspondence received in March 1998, the 
veteran requested a personal hearing at the RO before a 
Member of the Board.  This case was remanded in April 1998 so 
that the veteran might be scheduled for a Travel Board 
hearing.  There is no indication in the record that the 
veteran has withdrawn this request.  

In light of the foregoing circumstance, the case is REMANDED 
to the RO for the following:

The RO should schedule a Travel Board 
hearing at the RO for the veteran.

Thereafter, the case is to be returned to the Board for 
further review. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals




